Citation Nr: 1521999	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hepatitis.

3. Entitlement to a rating in excess of 20 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to August 1979 with additional Active Duty for Training from November 1974 to March 1975.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, the Board remanded the claims for additional development and adjudicative action. The case was returned to the Board for further appellate review. 

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  


REMAND

In notifying the Veteran of a rescheduled hearing, THE RO SENT THE NOTICE OF THE HEARING TO AN INCORRECT ADDRESS. Therefore, do the following on remand:

1. Schedule a hearing before a Veterans Law Judge of the Board at the local regional office. When notifying the Veteran of the hearing:

DO NOT USE THE ADDRESS IN EAST DUBLIN, GEORGIA.

INSTEAD, USE THE ADDRESS IN WAYCROSS, GEORGIA, WHICH IS FOUND IN THE SOCIAL SECURITY ADMINISTRATION RECORD (see Virtual VA of July 8, 2014). 

2. Conduct any other appropriate development deemed necessary. Then readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran and his representative must be provided another SSOC. An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




